Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
Status of the Claims
Claims 1, 2, 5-8, 10-13, 15-31, 33-34 are pending in an Amendment filed 09/21/2021. 
Then the Examiner contacted Applicant’s representative Bryan G. Pratt on 10/27/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend the claims as noted in the attached interview Summary and the filed Supplemental Amendment reflects the discussion of 10/27/2021. Further, the examiner contacted attorney Casey Mock to amend claims 1, 23, 27 and 34 on 11/03/2021 as noted in Examiner’s Amendment section.  
Therefore, applicant filed a Supplemental Amendment on 11/03/2021 where claims 1, 2, 7, 10-13, 15, 16, 23-25, 27-31 and 34 are pending and now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

INFORMATION DISCLOSURE STATEMENT
The two information disclosure statements (IDS) submitted on 08/05/2021 were filed. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. The references are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure documents have been considered by the Examiner, and signed and initialed copies thereof are enclosed herewith.  

WITHDRAWN REJECTION:
Applicant's Supplemental Amendment including amendments/arguments filed 11/03/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Supplemental Response, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Attorney Casey Mock on 11/03/2021.

Claim 1 
After “25 barrer,” in line 4, please insert --- and ---. 
Claim 23 
After “25 barrer,” in line 7, please insert --- and ---. 
Claim 27 
After “25 barrer,” in line 4, please insert --- and ---. 
Claim 34 
“the base material” in line 3 has been deleted and replaced with --- a base material ---. 
Between “the” and “nail” in line 5, please insert --- cured ---
“nail cosmetic composition” in line 6 has been deleted and replaced with --- nail cosmetic resin ---
After “25 barrer,” in line 5, please insert --- and ---. 
Before “at least one” in line 8, please insert --- the base material further includes ---. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

	Further, US2016/0289368A1 (Satake – attached PTO-892) requires the claimed silicone macromonomer, and but Satake fails to teach the claimed gel nail composition requiring applying the composition to the surface of nail and having surface gloss of the cured nail cosmetic composition. Satake is directed to an ophthalmic lens not requiring the claimed gloss property.   

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7, 10-13, 15, 16, 23-25, 27-31, and 34 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613